In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                              ________________
                              NO. 09-13-00385-CR
                              NO. 09-13-00386-CR
                              ________________

                    JOSEPH CLYDE BODWIN, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 252nd District Court
                        Jefferson County, Texas
                Trial Cause Nos. 05-95256 and 05-95258
__________________________________________________________________

                          MEMORANDUM OPINION

      Pursuant to plea bargain agreements, appellant Joseph Clyde Bodwin

pleaded guilty to two charges of aggravated robbery. In each case, the trial court

found the evidence sufficient to find Bodwin guilty, but deferred further

proceedings and placed Bodwin on community supervision for ten years. The State

subsequently filed a motion to revoke Bodwin’s unadjudicated community

supervision in each case. In both cases, Bodwin pleaded “true” to four violations of


                                         1
the conditions of his community supervision. In each case, the trial court found that

Bodwin had violated the conditions of his community supervision, found Bodwin

guilty of both charges of aggravated robbery, and assessed punishment at twenty

years of confinement. The trial court ordered that the sentences would run

concurrently.

      Bodwin’s appellate counsel filed briefs that present counsel’s professional

evaluation of the records and conclude the appeals are frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). On October 16, 2013, we granted an extension of time for Bodwin to file

pro se briefs. We received no response from Bodwin. We have reviewed the

appellate records, and we agree with counsel’s conclusion that no arguable issues

support the appeals. Therefore, we find it unnecessary to order appointment of new

counsel to re-brief the appeals. Compare Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991). We affirm the trial court’s judgments.1

      AFFIRMED.

                                             ______________________________
                                                   STEVE McKEITHEN
                                                       Chief Justice



      1
        Bodwin may challenge our decision in these cases by filing petitions for
discretionary review. See Tex. R. App. P. 68.
                                         2
Submitted on January 27, 2014
Opinion Delivered March 5, 2014
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




                                       3